Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/21 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias (US 20150262450) in view of Colvin (US 20150221183)
In claims 1 and 20 Elias discloses
Providing a real time environment model of a shared virtual environment (SVE) (paragraph 10.  “Virtual world” is a “shared virtual environment”.  Although it is believed that the broadest reasonable interpretation of “shared virtual environment” does not necessarily include a second player, a multi-player version is taught by Elias in paragraph 48)  that includes a plurality of virtual electronic wagering game machines (vEGMs) (paragraph 10-11, paragraph 76, figure 4C.  The “Wagering opportunities” teach the vEGMs, which are placed throughout the virtual game 
Transmitting data corresponding to the SVE to a device that is associated with a player, the data including user display data that causes a display to render a portion of the SVE (paragraph 40 discloses a game server transmitting data of a game to be displayed on a player device.  figure 4A is one example of this display)
Receiving player input (paragraph 40.  As Elias does not disclose VR technology, Elias discloses the equivalent to the “tracking information”, which is a traditional player input.  The particulars of the claimed player input is taught in combination with McClintic as described below.  )
Causing a virtual interaction between the player and the vEGM based on the player input (paragraph 40 “an activation of a wagering opportunity via movement of a game element into an area corresponding to the wagering opportunity)
Responsive to receiving the player input, transmitting updated data that causes the display to display the virtual interaction with one of the vEGMS in the SVE (paragraph 40, a result is determined, and data is provided to display the result on the player device)
Elias fails to disclose that the data is VR data, and the SVE is rendered based on a virtual orientation of the VR device and a virtual location of the VR device in the SVE, as well as receiving from the VR device, tracking information that is generated by a plurality of sensors that are configured to provide information corresponding to a motion or action by the player, wherein the virtual interactions 
It is further noted by examiner that although Elias appears to disclose “a virtual expression of a real physical slot machine that physically exists”, Colvin also teaches this limitation (paragraphs 235, 241)
In re claim 24, Elias discloses a virtual credit display that displays the player’s current number of credits (figure 1 #402) and a virtual bet display that displays the player’s amount wagered (figure 1 #408)
s 2, 3, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias in view of Colvin in further view of Snow (US 20130023319).
In claim 2, Elias discloses a plurality of players that play respective ones of the plurality of vEGMs (paragraph 11.  The vEGMs appear to be virtual locations where a user may wager.  The prior art’s wagering opportunities are vEGMs, as a user may wager at these locations.  However further paragraph 40 discloses wagering opportunity results being in the form of e.g., cards dealt and/or winner of the hand, and paragraph 18 discloses this wagering opportunity as being akin to activating a spin mechanism.  Paragraph 22 discloses “one or more players”) via the player input (paragraph 40.  As Elias does not disclose VR technology, Elias discloses the equivalent to the “tracking information”, which is a traditional player input.  The particulars of the claimed player input is taught in combination with McClintic as described below.  ). Elias fails to disclose wherein the plurality of players are represented in the SVE by respective ones of a plurality of avatars, however Colvin discloses the plurality of players are represented in the SVE by respective ones of a plurality of avatars (paragraph 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Elias with Colvin in order to more easily allow the players to identify one another.  Elias in view of Colvin fails to disclose the VR device includes a microphone and a speaker that provides two-way audio communication between ones of the plurality of players while playing the vEGMs in the SVE, however Snow discloses a microphone and speaker that provides two-way audio communication between a plurality of players (paragraph 105).  Thus in combination this would teach the invention as disclosed by Elias in view of Colvin with the two way audio communications of Snow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Elias in view of Colvin with Snow in order to allow for the users to talk to one another.
In claim 3, Colvin discloses the tracking information includes data corresponding to a direction that a corresponding one of the plurality of players is facing within the SVE. (paragraphs 238 and 239)  

In claim 17, Elias discloses the plurality of players are each located at different geographical locations from one another, wherein the different geographical locations comprise different premises types, wherein a first and second one of the plurality of players is in a first and second geographical location that includes a first and second premises type that is one of a residence, a casino, a restaurant, and an office building (paragraph 44 discloses a casino as well as an internet café, which would be a restaurant with players being located at different locations)
In claim 18, Elias discloses one of the plurality of players is interacting with one of the vEGMs in the SVE via a communication channel between the device of the player and a computing device of a casino (figure 1 #104, paragraph 37)
Claims 4-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias in view of Colvin in further view of Snow in further view of McClintic (US 20030119576).
In claim 4, Elias in view of Colvin in view of Snow discloses the claimed invention except responsive to one of the plurality of players triggering a bonus round in the respective one of the plurality of vEGMs in the SVE, causing other ones of the plurality of players to be in the bonus round with the one of the plurality of players that triggered the bonus round, however McClintic discloses responsive to one of the plurality of players triggering a bonus round in the respective one of the plurality of vEGMs in the SVE, causing other ones of the plurality of players to be in the bonus round with the one of the plurality of players that triggered the bonus round   (paragraph 58).  It would have 
In claim 5, McClintic discloses which other ones of the plurality of players are included in the bonus round is determined based on at least one of an amount of wagering during a given period of time (paragraph 42) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Elias in view of Colvin in view of Snow with McClintic in order to allow for users to participate in a shared bonus event based on their coin in
In claim 6, McClintic discloses the SVE comprises a bonus SVE that is provided to each of the plurality of players in the bonus round via the VR device (paragraph 44 discloses a carnival like game for the bonus game).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Elias in view of Corvin in view of Snow with McClintic in order to allow for the user to be able to play in games which have different environments
In claim 7, McClintic discloses the bonus SVE corresponds to a theme of the vEGM that the one of the plurality of players triggering a bonus game was playing when the bonus round was triggered (paragraph 60, this teaches that bonus event is a race car game, and the gaming system 210 may be decorated in a race theme.  This would teach the theme of the gaming system (EGM) and the theme of the bonus game being the same.  Combining Elias in view of Corvin in view of Snow with McClintic would teach modifying the vEGM of the prior art to be similarly themed to the EGM of McClintick with the corresponding theme in the VR bonus game of McClintic).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Elias in view of Corvin in view of Snow with McClintic in order to allow for the user to be able to play bonus games related to the type of game the player is playing

In claim 9, Elias discloses a bonus vEGM that is hidden in the maze (paragraph 117 discloses various payout amounts being hidden to the player, thus some vEGMs which may have greater volatility may be hidden to the user).  As described above, Colvin discloses visual communication (paragraph 71 discloses a plurality of sensors, paragraphs 238 and 239 discloses tracking information generated by the sensors corresponding to motion by a player, and creating virtual interactions based on the tracked information, such as hand movements to enable to player to enter commands such as folding the hand or betting a desired amount.)  Snow discloses audio communication (paragraph 105).   Between each of the plurality of players.  It is noted by examiner that “to collaborate with one another to locate the bonus vEGM that is hidden in the maze” is intended use, as the users may or may not use their visual and audio communication to collaborate in this way, however the prior art would be capable of allowing users to collaborate with one another within the game.
In claim 11, Elias discloses locating the bonus vEGM that is hidden in the maze comprises the avatar performing at least one of breaking thru a wall in the maze (paragraph 76.  A wagering opportunity creates a “wall” in front of another wagering opportunity thus forcing a player to initiate the first wagering opportunity to get to the second wagering opportunity)

In claim 13, McClintic discloses the difficulty is based on the payout potential of the bonus vEGM and the number of players in the bonus round (paragraph 62 discloses separating into tiers or heats, which would mean a great difficulty due to a larger number of opponents, however also a player receives a higher potential payout due to the “enhanced bonus award”).  Elias discloses the maze as described above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Elias in view of Corvin in view of Snow with McClintic in order to allow for the operator to provide larger prizes for a larger number of people to entice more people to join the game
In claim 14, Elias discloses a plurality of vEGMs that are hidden at different locations in the maze (paragraph 117 discloses various payout amounts being hidden to the player, thus some vEGMs which may have greater volatility may be hidden to the user).  McClintic discloses the quantity of vEGMs is based on the number of players in the bonus round (paragraph 62 discloses more heats when there are more players). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Elias in view of Corvin in view of Snow with McClintic in order to allow for the operator to provide larger prizes for a larger number of people to entice more people to join the game
In claim 15, Elias discloses generating within the SVE audible and or visual cues to the players in the game responsive to a location of ones of the avatars related to the bonus vEGM in the maze (figure 4A.  Audio cues are shown of different wagering opportunities within the game) 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias in view of Colvin in view of Snow in view of McClintic in further view of Gura (US 20130084965).
In claim 10, Elias in view of Colvin in view of Snow in view of McClintic discloses the claimed invention except responsive to any of the plurality of players in the bonus vEGM locating the bonus vEGM that is hidden in the maze, each of the plurality of players in the bonus SVE are awarded games to play on the vEGM for a given time, however Gura discloses a cooperative game wherein a plurality of players share in a team award (paragraph 125).  This would teach the invention as taught in the prior art as per the rejection above of claim 9 being modified to allow for a cooperative element, wherein a team of users can play the invention of claim 9 and share in the prizes of exploring and playing the vEGMs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Elias in view of Colvin in view of Snow in view of McClintic with Gura in order to allow for team play so as to allow for friends to play and win with one another.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias in view of Colvin in further view of Guinn (US 20110143834).
In claim 21 Elias discloses
Providing a real time environment model of a shared virtual environment (SVE) (paragraph 10.  “Virtual world” is a “shared virtual environment”.  Although it is believed that the broadest reasonable interpretation of “shared virtual environment” does not necessarily include a second 
Transmitting data corresponding to the SVE to a device that is associated with a player, the data including user display data that causes a display to render a portion of the SVE (paragraph 40 discloses a game server transmitting data of a game to be displayed on a player device.  figure 4A is one example of this display)
Receiving player input (paragraph 40.  As Elias does not disclose VR technology, Elias discloses the equivalent to the “tracking information”, which is a traditional player input.  The particulars of the claimed player input is taught in combination with McClintic as described below.  )
Causing a virtual interaction between the player and the vEGM based on the player input (paragraph 40 “an activation of a wagering opportunity via movement of a game element into an area corresponding to the wagering opportunity)
Responsive to receiving the player input, transmitting updated data that causes the display to display the virtual interaction with one of the vEGMS in the SVE (paragraph 40, a result is determined, and data is provided to display the result on the player device)


Elias in view of Colvin fails to disclose a first SVE, and responsive to a player triggering a bonus round on the vEGM, transporting the player to a second SVE that is different from the first SVE that comprises a bonus vEGM, however Guinn discloses a dragon avatar which is used in a base game, and then is transported into a bonus game environment that is different from the base game, and comprises bonus play (paragraph 17).  This would teach, in combination, allowing for the avatar of Elias to be transported into a bonus version of the game which is different from the base version of the game as taught by Guinn.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Elias in view of Colvin with Guinn in order to allow for a consistent representation of the user while allowing for use of an additional bonus game for additional excitement of the user.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias in view of Colvin in view of Weichselbaum (US 8957897) 
In claim 22, Elias in view of Colvin discloses the claimed invention except the virtual expression corresponding to the real physical slot machines that physically exist comprises a virtual support structure comprising a housing that provides virtual support for virtual displays,  virtual inputs, virtual outputs, and virtual controls, that enables the player to interact with the vEGMs, however Weichselbaum discloses In claim 22, Elias discloses the virtual expression corresponding to the real physical slot machines that physically exist comprises a virtual support structure comprising a cabinet that provides virtual support for virtual displays virtual inputs virtual outputs and virtual controls that enables the player to interact with the vEGMs  (figure 3 #62A.  The displays/outputs are shown as games 1-X as well as the reels of the lower display, there are a variety of inputs/controls in the form of 
In re claim 23, Elias in view of Colvin discloses the claimed invention except for the virtual expression corresponding to the real physical slot machine that physically exists comprises a primary virtual display device located in a central portion of a virtual cabinet and a secondary virtual display device located in an upper portion of the virtual cabinet, further comprising configuring the primary virtual display device and secondary virtual display device to display one of game images, non-game images, symbols, and indicia, that are viewable to the player during play of the EGM however Weichselbaum discloses a primary virtual display device located in a central portion of a virtual cabinet and a secondary virtual display device located in an upper portion of the virtual cabinet further comprising configuring the primary virtual display device and secondary virtual display device to display one of game images, non-game images, symbols, and indicia, that are viewable to the player during play of the EGM (figure #62A, the upper display is “GAME 1”.  This is showing display of game images on both the upper and lower display).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Elias in view of Colvin with Weichselbaum in order to allow for the virtual expression of the slot machine to appear as a slot machine in order to create a more traditional look and feel of wagering.
Response to Arguments
Applicant's amendments and arguments have been fully considered but they do not overcome the 103 rejection.
Applicant argues “the cited passage of Colvin fails to teach or suggest a pull handle.”  Colvin paragraph 241 states “the player may virtually ‘pull’ a slot machine lever using VR device 502 [….] by 
Applicant argues that Guinn fails to disclose an avatar being transported from a base game into a bonus game in paragraph 17.  Applicant argues that the missing element of the avatar transportation is the “SVE”, which is a “shared virtual environment”.  Guinn’s game is within a virtual environment, as it is on a computer, and the particulars of the SVE are taught in Elias in view of Colvin.  Applicant arguing that “Guinn fails to teach or suggest transporting the player between two different SVEs that each have a different vEGM” is applicant effectively arguing that the particulars of the SVEs are different between Guinn and the instant application.  As Examiner relied upon Elias in view of Colvin to teach this limitation, this argument is not persuasive, as the claims are rejected by a combination of references, and it is not seen how Guinn’s transportation would not be able to be combined into the SVEs of the Elias in view of Colvin to teach the invention as claimed.
Applicant argues that Weichselbaum would not be appropriately combined with Elias in view of Colvin to teach the invention as claimed, as applying a 3D and or holographic effect to a 2D image representing a virtual slot machine fails to teach or suggest a vEGM comprising a virtual expression of a real physical slot machine that physically exists.  Elias in view of Colvin already teaches a VR environment, thus even if applicant’s arguments were correct that Weichselbaum was a 2D image of a slot machine, it would still be a virtual expression of a slot machine as it is being virtually displayed, and 
Applicant argues that Elias fails to disclose claim 24, as the credits and amount wagered of Elias are displayed as part of the general user interface, rather than being on the virtual expression, however the claims are taught in combination with Colvin which teaches a slot machine, as such this would mean that the user interface of Elias would be displayed as part of the slot machine of Colvin in combination.  Further it is noted by examiner that even if this were not the case, applicant has not claimed that the credits and amount wagered are displayed within the slot machine or on the slot machine, instead just claiming that the virtual expression “comprises” this, which means the broadest reasonable interpretation would include an interpretation wherein the virtual expression includes a general user interface which has this information, as applicant has not positively claimed some specific location in which this information is displayed.  It is common in the art for a virtual expression to include information within a GUI, such as a physical display of a gun with a GUI displaying the bullets, the physical expression of the gun would include this information, as it is displayed when the gun is displayed.   As explained previously, this argument is inconsequential, as the claims would be rejected even if tehse limitations were positively recited, as if the location of the virtual credit display and virtual bet display were positively claimed similarly to claims 22 and 23, this would overcome the rejection of Elias, however these limitations are taught by Weichselbaum.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KANG HU/               Supervisory Patent Examiner, Art Unit 3715